Exhibit 10.1

 

Picture 8 [strm20180731ex1012e5310001.jpg]

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (together with Exhibit A, the “Agreement”) is entered
as of September 10th, 2018, by and between Streamline Health Solutions, Inc., a
Delaware corporation with its headquarters in Atlanta, Georgia (the “Company”),
and Thomas J. Gibson, a resident of the state of Georgia (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive hereby agree that Executive will serve as an
officer of the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.           EMPLOYMENT

 

The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.

 

2.           POSITION AND DUTIES

 

During the Term (as defined in Section 10 of this Agreement), Executive will be
employed as Senior Vice President, Chief Financial Officer of the Company and
may also serve as an officer or director of affiliates of the Company for no
additional compensation, as part of Executive’s services to the Company
hereunder. While employed hereunder, Executive will do all things necessary,
legal and incident to the above positions, and otherwise will perform such
executive-level functions, as the Chief Executive Officer of the Company (the
“CEO”), to whom Executive will report, or the Board of Directors of the Company
(the “Board”) may establish from time to time.

 

3.           COMPENSATION AND BENEFITS

 

Subject to such modifications as may be contemplated by Exhibit A and approved
from time to time by the Board or the Compensation Committee of the Board (the
“Committee”), and unless otherwise consented to by Executive, Executive will
receive the compensation and benefits listed on the attached Exhibit A, which is
incorporated herein and expressly made a part of this Agreement. Such
compensation and benefits will be paid and provided by the Company in accordance
with the Company’s regular payroll, compensation and benefits policies.

 

4.           EXPENSES

 

The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with the Company’s expense reimbursement policies. The amount of
reimbursable expenses incurred in one taxable year will not affect the expenses
eligible for reimbursement in any other taxable year. Each category of
reimbursement will be paid as soon as administratively practicable, but in no
event will any such reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. No right to
reimbursement is subject to liquidation or exchange for other benefits.

 

 



1

--------------------------------------------------------------------------------

 

Picture 2 [strm20180731ex1012e5310001.jpg]

 

5.           BINDING AGREEMENT

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on its behalf of the Company, has the full
right and authority to enter into this Agreement and to perform all of its
obligations hereunder.

 

6.           OUTSIDE EMPLOYMENT

 

Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position  with  the Company, and will not
have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Executive’s
duty to devote Executive’s full time and attention to Company matters; provided,
however, that  the foregoing will not prevent Executive from participation in
any charitable or civic organization or, subject to CEO consent, which consent
will not be unreasonably withheld, from service in a non-executive capacity on
the boards of directors of up to two other companies that does not interfere
with Executive’s performance of the duties and responsibilities to  be performed
by Executive under  this Agreement.

 

7.           CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

The Company is in the business of providing solutions, including comprehensive
suites of health  information  solutions relating to enterprise content
management, computer assisted coding, business analytics, clinical analytics,
patient scheduling and integrated workflow systems, that help hospitals,
physician groups and other healthcare organizations
improve  efficiencies  and  business processes across the enterprise to enhance
and protect revenues, offering a flexible, customizable way to optimize the
clinical and financial performance of any healthcare organization (the
“Business”).

 

For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information  which  relates to  or is used in the Company’s
Business (including, without limitation, the Company’s services, processes,
patents, systems, equipment, creations, designs, formats, programming,
discoveries, inventions, improvements, computer programs, data kept on
computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in  development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the  Company’s  customers  or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the  Company deems confidential and
proprietary  and which  is generally  not known to others outside the Company
and which  gives or tends to  give the  Company a  competitive  advantage over
persons who do not possess such information or the secrecy of which is otherwise
of value to the Company in the conduct of its business — regardless of when and
by whom such information was developed or acquired, and regardless  of whether
any  of these  are  described in writing, reduced to practice, copyrightable or
considered copyrightable, patentable or considered patentable; provided,
however, that “Confidential Information” will not include general industry
information or information which is publicly available or is otherwise in the
public domain without breach of this Agreement, information which Executive has
lawfully acquired  from  a  source other than through his employment with the
Company, or information which is required to be disclosed pursuant to any law,
regulation  or rule of any governmental body or authority or court order (in
which event Executive will immediately notify the Company of such requirement or
order so as to give the Company an opportunity to seek a protective order or
other manner of protection prior to production or disclosure of the
information). Executive acknowledges that Confidential Information is novel and
proprietary to and of considerable value to the Company.

 

Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Company or
to Executive in conjunction with Executive’s employment, which information





2

--------------------------------------------------------------------------------

 

Picture 2 [strm20180731ex1012e5310001.jpg]

 

the Company is obligated to treat as confidential. Confidential Information does
not include information voluntarily disclosed to the public by the Company,
except where such public disclosure has been made by the Executive without
authorization from the Company, or which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(a)             To the extent that the Confidential Information rises to the
level of a  trade  secret  under  applicable  law,  then Executive will, during
Executive’s employment and for as long thereafter as the Confidential
Information remains a  trade  secret (or for the maximum period of time
otherwise allowed under applicable law) protect and maintain the confidentiality
of these trade secrets and refrain from disclosing, copying or using the trade
secrets without the Company’s prior written consent, except as necessary in
Executive’s performance of Executive’s duties while employed with the Company.

 

(b)             To the extent that the Confidential Information defined above
does not rise to the level of a trade secret under applicable law, Executive
will not, during Executive’s employment and thereafter for a period of two (2)
years, disclose, or cause to be disclosed in any way, Confidential Information,
or any part thereof, to any person, firm,
corporation,  association  or  any  other  operation or entity, or use the
Confidential Information on  Executive’s own  behalf, for any  reason  or
purpose except as necessary  in the performance of his duties while employed
with the Company. Executive further agrees that, during Executive’s employment
and thereafter for a period of two (2) years, Executive will not distribute, or
cause to be distributed, Confidential Information to any third person or permit
the reproduction of Confidential Information, except on behalf of the Company in
Executive’s capacity as an employee of the Company. Executive will take all
reasonable care to avoid unauthorized disclosure or use of the Confidential
Information. Executive agrees that all restrictions contained in this Section 7
are reasonable and valid under the circumstances and hereby waives all defenses
to the strict enforcement thereof by the Company.

 

Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other rights in Confidential Information.

 

8.           PROPERTY OF THE COMPANY

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments  and,  more  specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and will remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company.  The Executive
will promptly disclose in writing any such matters to the Company but to no
other person without the consent of the Company. Executive hereby assigns and
agrees to assign all right, title and interest in and to such matters to the
Company.  Executive will, upon request of the Company, execute such assignments
or other instruments and assist the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.

 

9.           PROTECTIVE COVENANTS

 

(a)    Non-Solicitation of Customers or Clients. During Executive’s employment
and for a period of two (2) years following the date of any voluntary or
involuntary termination of Executive’s employment for any reason, Executive
agrees not to solicit, directly or indirectly (including by assisting others),
any business from any of the Company’s customers or clients, including actively
sought prospective customers or clients, with whom Executive has had material
contact during  Executive’s employment with the  Company,  for the purpose of
providing products or services that are competitive with those provided by the
Company. As used in this paragraph, “material contact” means the contact





3

--------------------------------------------------------------------------------

 

Picture 2 [strm20180731ex1012e5310001.jpg]

 

between Executive and each customer, client or vendor, or potential customer,
client or vendor (i) with whom or which Executive dealt on behalf of the
Company, (ii) whose dealings with the Company were coordinated or supervised  by
Executive, (iii) about whom Executive obtained confidential information in the
ordinary course of business  as  a  result  of Executive’s
association  with  the Company, or (iv) who receives products or services
authorized by the Company, the sale or provision  of which products or services
results or resulted in compensation, commissions or earnings for Executive
within two years prior to the date of the Executive’s termination.

 

(b)     Non-Piracy of Employees. During Executive’s employment and for a period
of two (2) years following the date of any voluntary or involuntary termination
of Executive’s employment for any reason, Executive  covenants and  agrees that
Executive  will not, directly or indirectly, within the Territory, as defined
below: (i) solicit, recruit or hire (or attempt to solicit, recruit or hire)  or
otherwise assist anyone in soliciting, recruiting or hiring, any employee or
independent contractor of the  Company  who  performed work for the Company and
worked with Executive within the last year of Executive’s employment with the
Company, or (ii) otherwise encourage, solicit or support any such employee or
independent contractor to leave his or her employment or engagement with the
Company.

 

(c)    Non-Compete. During Executive’s employment with the Company and for a
period of two (2) years following the date of any voluntary or involuntary
termination  of Executive’s employment for any reason, and provided that
the  Company is not in  default  of its obligations specified in Sections 11 and
13 hereof, Executive agrees not to, directly or indirectly, compete with the
Company, as an officer, director, member, principal, partner, shareholder,
owner, manager, supervisor, administrator, employee, consultant or independent
contractor, by working for a competitor to, or engaging in competition with, the
Business, in the Territory, in a capacity in which Executive performs duties and
responsibilities that are the same as or similar to the duties performed by
Executive while employed by the Company, provided that the foregoing will not
prohibit Executive from owning not more than 5% of the outstanding stock of a
corporation subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The “Territory” will be defined to be
that geographic area comprised of the following states in the United States of
America, the District of Columbia, the Canadian provinces of Quebec and Alberta:

 

 

 

 

 

Alabama

Indiana

Nebraska

South Carolina

Alaska

Iowa

Nevada

South Dakota

Arizona

Kansas

New Hampshire

Tennessee

Arkansas

Kentucky

New Jersey

Texas

California

Louisiana

New Mexico

Utah

Colorado

Maine

New York

Vermont

Connecticut Delaware

Maryland

North Carolina

Virginia

Florida

Massachusetts

North Dakota

Washington

Georgia

Michigan

Ohio

West Virginia

Hawaii

Minnesota

Oklahoma

Wisconsin

Idaho

Mississippi

Oregon

Wyoming

Illinois

Missouri

Pennsylvania

 

 

Montana

Rhode Island

 

 

; provided, however, that the Territory described herein is a good
faith  estimate  of the  geographic area  that is now applicable as the area in
which the Company does or will do business during the term of Executive’s
employment, and the  Company and Executive  agree that this non-compete covenant
will ultimately be construed to cover only so much of such
Territory  as  relates  to  the  geographic areas in which the Executive does
business for and on behalf of the Company within the two-year period preceding
termination of Executive’s employment.

 

10.         TERM

 

Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement will be for a period beginning on the start date specified in Exhibit
A and ending on September 10th, 2019 (the “Initial Term”). Upon expiration of
the Initial Term, this Agreement will automatically renew in successive one-year
periods (each a “Renewal Period”), unless Executive or the Company notifies the
other party at least 60 days prior to the end of the Initial Term or the
applicable Renewal Period that this Agreement will not be renewed. The Initial
Term, and, if this Agreement is renewed in





4

--------------------------------------------------------------------------------

 

Picture 2 [strm20180731ex1012e5310001.jpg]

 

accordance with this Section 10, each Renewal Period, will be included in the
definition of “Term” for purposes of this Agreement. Unless waived in writing by
the Company, the requirements of Section 7 (Confidential Information and Trade
Secrets), Section 8 (Property of the Company) and Section 9 (Protective
Covenants) will survive the expiration or termination of this Agreement or
Executive’s employment for any reason.

 

11.        TERMINATION

 

(a)    Death. This Agreement and Executive’s employment hereunder will be
terminated on the death of Executive, effective as of the date of Executive’s
death. In such event, the Company will pay to the estate of Executive the sum of
(i) accrued but unpaid base salary earned prior to Executive’s death (to be paid
in accordance with normal practices of the Company) and (ii) expenses incurred
by Executive prior to his death for which Executive is
entitled  to  reimbursement under (and paid  in  accordance with) Section 4
herein, and Executive will be entitled to no severance or other post-termination
benefits.

 

(b)    Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Company, upon a Continued Disability (as
defined herein) of Executive. For the purposes of this Agreement, and unless
otherwise required under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), “Continued Disability” will be defined as the inability or
incapacity (either mental or physical) of Executive to continue to perform
Executive’s duties hereunder for a continuous period of one hundred twenty (120)
working days, or if, during any calendar year of the Term  hereof because
of  disability, Executive will have been unable to perform Executive’s duties
hereunder for a total period of one hundred eighty (180) working days regardless
of whether or not such days are consecutive. The determination as to whether
Executive is unable to perform the essential functions of Executive’s job will
be made by the Board or the Committee in its reasonable discretion; provided,
however, that if Executive is not satisfied with the decision of the Board or
the Committee, Executive will submit to examination by three competent
physicians who practice in the metropolitan area in which the  Company maintains
its principal executive office, one of whom will be selected by the Company,
another of whom will be selected by Executive, with the
third  to  be  selected  by  the physicians so selected. The determination of a
majority of the physicians so selected will supersede the determination of the
Board or the Committee and will be final and conclusive. In the event of the
termination of Executive’s employment  due  to  Continued Disability, the
Company will pay to Executive the sum of (i) accrued but unpaid base salary
earned prior  to  the  date  of  the Executive’s termination of employment due
to Continued Disability (paid in  accordance with  the normal practices of the
Company), and (ii) expenses incurred by Executive prior to his termination of
employment for which Executive is  entitled  to  reimbursement  under (and paid
in accordance with) Section 4 herein, and Executive will be entitled to
no  severance  or  other  post-termination benefits.

 

(c)    Termination by the Company for Good Cause, by Executive Other Than for
Good Reason, or upon Non-Renewal of the Term by Executive. Notwithstanding any
other provision of this Agreement, the Company may at any time terminate this
Agreement and Executive’s employment hereunder for Good Cause, Executive may at
any time terminate his employment other than for Good Reason (as defined in
Section 11(d) herein), or Executive may notify the Company that he will not
renew the Term. For this purpose, “Good Cause” will include the following: the
current use of illegal drugs; conviction of any  crime  which  involves  moral
turpitude, fraud or misrepresentation; commission of any act which would
constitute a felony or which adversely impacts  the  business  or reputation of
the Company; fraud; misappropriation or embezzlement of Company funds or
property; willful misconduct or grossly negligent or reckless conduct which is
materially injurious to the reputation, business or business
relationships  of  the  Company; material violation or default on any of the
provisions of this Agreement; or material and continuous failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the Board, which  failure continues for
at  least 30 days after written notice from the Company to Executive. Notice of
a termination by the Company for Good Cause will be delivered in writing to
Executive stating the Good Cause for such action. If the employment of Executive
is terminated by the Company for Good Cause, if Executive terminates employment
for any reason other than for Good Reason (including, but not limited to,
resignation), or if Executive notifies the Company he will not renew

 

 



5

--------------------------------------------------------------------------------

 

 

the Term, then, the Company will pay to Executive the sum of (i) accrued but
unpaid salary through the termination date (paid in accordance with the normal
practices of the Company), and (ii) expenses incurred by Executive prior to his
termination date for which Executive is entitled to reimbursement under (and
paid in accordance with) Section 4 herein, and Executive will be entitled to no
severance or other post- termination benefits.

 

(d)    Termination by the Company without Good Cause or by Executive for Good
Reason. The Company may terminate this Agreement and Executive’s employment at
any time, including for reasons other than Good Cause (as “Good Cause” is
defined in Section 11(c) above), Executive may terminate his employment at any
time, including for Good Reason, or the Company may elect not to renew the Term.
For the purposes herein, “Good Reason” will mean (i) a material diminution of
Executive’s base salary; (ii) a material diminution in Executive’s authority,
duties, or responsibilities; (iii) a material change in geographic location at
which the Executive must primarily perform services, from Metropolitan Atlanta,
Georgia; or (iv) any other action or inaction that constitutes a material breach
of the terms of this Agreement; provided that Executive’s termination will not
be treated as for Good Reason unless Executive provides the Company with notice
of the existence of the condition claimed to constitute Good Reason within 90
days of the initial existence of such condition and the Company fails to remedy
such condition within 30 days following the Company’s receipt of such notice. In
the event that (i) the Company terminates the employment of
Executive  during  the  Term  for  reasons other than  for Good Cause, death or
Continued Disability or (ii) Executive terminates employment for Good Reason,
then the Company will pay Executive the sum of (A) accrued but unpaid salary
through the termination date (paid in accordance with the normal practices of
the Company), (B) expenses incurred by Executive prior to his termination date
for which Executive  is entitled  to  reimbursement under  (and paid in
accordance with) Section  4  herein, and (C) provided that Executive is not
in  default of his obligations under Section  7, 8, or 9 herein, an amount equal
to (x) six months’ base salary or (y) if such termination occurs in the Initial
Term,  the  amount of base salary for the period commencing on the
effective  date  of termination  and ending on the  last day of said  term,
whichever is greater  ((A) through (C), being hereinafter referred to,
collectively, as the “Separation Benefits”). In such event, the payments
described in (C) in  the preceding sentence will be made following  Executive’s
execution (and non-revocation) of a form of general release of claims as  is
acceptable to the Board or the Committee if the general release form is provided
to the Executive  within  one  month  of  the Executive’s date of termination,
in accordance with the normal payroll practices of the Company; provided that
the portion of the severance payment described in clause (C) above that exceeds
the “separation pay limit,” if any, will be paid to  the  Executive  in  a  lump
sum payment within thirty (30) days following the date of Executive’s
termination of employment (or such earlier date following  the date of
Executive’s termination of employment, if any, as may be required under
applicable wage payment laws), but in  no event later than the fifteenth (15th)
day of the third (3rd) month following the Executive’s date of termination. The
“separation pay limit” will mean two (2) times the lesser of: (1) the sum of
Executive's annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year immediately preceding the
calendar year in which Executive's date of termination of employment occurs
(adjusted for any increase during that calendar year that was expected to
continue indefinitely if Executive had not terminated employment); and (2) the
maximum dollar amount of compensation that may be taken into account under a
tax-qualified retirement plan under Code Section 401(a)(17) for the year in
which his termination of employment occurs. The lump-sum payment to   be made to
Executive pursuant to this Section 4(a)(ii) is intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(4) for
short-term deferrals. The remaining portion of the severance payment described
in clause (C) above will be paid in periodic installments over the 15-month
period commencing on the first post-termination payroll date following
expiration of the revocation period described above and will be paid in
accordance with the normal payroll practices of the Company. Notwithstanding the
foregoing, in no event will such remaining portion of the severance payment
described in clause (C) above be paid to Executive later than December 31 of the
second calendar year following the calendar year in which Executive's date of
termination of employment occurs. The payments to be made to Executive pursuant
to the immediately preceding sentence are intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(9)(iii)
for separation pay plans (i.e., the so-called “two times” pay exemption). For
the sake of clarity, no election by the Company not to renew the Term will
trigger any rights to severance or other benefits.

 

(e)     Payment of COBRA Premiums. In the event that the Company terminates
Executive’s employment for any reason  other than Good Cause or Executive
terminates his employment for Good Reason, then, provided that Executive timely
elects to receive continued coverage under the Company’s group medical and
dental insurance plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), for the period commencing on
the  date  of  Executive’s  termination  and continuing until the earlier of the
end of the six-month





6

--------------------------------------------------------------------------------

 

 

period following his termination date or the first of the month immediately
following the Company’s receipt of notice from Executive terminating such
coverage, Executive (and any qualified dependents) will be entitled to coverage
under such plans (as may be amended during the period of coverage) in which
Executive was participating immediately prior to the date of his termination of
employment (the “COBRA Coverage”). The cost of the premiums for such coverage
will be borne by the Company, except that Executive will reimburse the Company
for premiums becoming due each month with respect to such coverage in an amount
equal to the difference between the amount of such premiums and the portion
thereof currently being paid by Executive. Executive’s portion of such premiums
will be payable by the first of each month commencing the first month following
the month in which his termination of employment occurs. The period during which
Executive is being provided with health insurance under this Agreement at the
Company’s expense will be credited against Executive’s period of COBRA coverage,
if any. Further, if at any time during the period Executive is entitled to
premium payments under this Section 11(e), Executive becomes entitled to receive
health insurance from a subsequent employer, the Company’s obligation to
continue premium payments to Executive shall terminate immediately.

 

12.         ADVICE TO PROSPECTIVE EMPLOYERS

 

If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post- termination restricted periods, he
will notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9 of
this Agreement. Executive may disclose the language of Sections 7 and 9 but may
not disclose the remainder of this Agreement.

 

13.         CHANGE IN CONTROL

 

(a)    In the event of a Change in Control (as defined herein) of the Company,
(i) all stock options, restricted stock, and all other equity awards granted to
Executive prior to the Change in Control will immediately vest in full, (ii) if,
within 90 days prior to a Change in Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability,  or Executive terminates employment for Good Reason, then,
the Company will (x) pay the  Executive  the  sum  of (A) accrued but unpaid
salary through the termination date (paid in accordance with the normal
practices of the Company), (B) expenses incurred by Executive prior to his
termination date for which Executive is entitled to reimbursement under (and
paid in accordance with) Section 4 herein, and (C) provided that Executive is
not in default of his obligations under Section 7, 8, or 9 herein, an amount
equal to twelve months’ base salary ((A) through (C), being hereinafter referred
to, collectively, as the “Change in Control Separation Benefits”) and (y)
provide the COBRA Coverage, and all other stock options, restricted stock, and
other equity awards granted to Executive will immediately vest in full as of the
date of termination and will remain exercisable until the earlier of the end of
the applicable option period or one hundred and eighty (180) days from the date
of Executive’s termination of employment, and (iii) if, within 12 months
following a Change in Control, the Company terminates the employment of
Executive for reasons other than for Good Cause, death or Continued Disability
or Executive terminates employment for Good Reason, then (a) the Company will
provide the  Change in  Control Separation  Benefits and the  COBRA Coverage,
and (b) all stock options, restricted stock, and other equity awards granted to
Executive will immediately vest in full as of the date of termination and will
remain exercisable until the earlier of the end of the applicable option period
or one hundred and eighty (180) days from the date of Executive’s termination of
employment. In the event Executive seeks to terminate his employment for  Good
Reason, such termination will not be treated for purposes of this Section 13 as
a termination for Good Reason unless Executive provides the Company with notice
of the existence of the condition claimed to constitute Good Reason within 90
days of the initial existence of such condition and the Company fails to remedy
such condition within 30 days following the Company’s receipt of such notice.

 

(b)         For purposes of this Agreement, “Change in Control” means any of the
following events:

 

(i)             A change in control of the direction and administration of the
Company’s business of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange
Act, as in  effect on the date hereof and any successor provision of the
regulations under the Exchange Act, whether or not the Company is then
subject  to such reporting requirements; or

 

(ii)             Any “person” (as such term is used in Section 13(d) and Section
14(d)(2) of the Exchange Act but excluding any employee benefit plan of the
Company) is or becomes the “beneficial owner” (as defined in Rule





7

--------------------------------------------------------------------------------

 

 

13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than one half of the combined voting power of the
Company’s outstanding securities then entitled to vote for the election of
directors; or

 

(iii)             The Company sells all or substantially all of the assets of
the Company; or

 

(iv)             The consummation of a merger, reorganization, consolidation or
similar business combination that constitutes a change in control as defined in
the Company’s 2013 Stock Incentive Plan or other successor stock plan or results
in the occurrence of any event described in Sections 13(b) (i), (ii) or (iii)
above.

 

(c)         Notwithstanding anything to the contrary contained in this
Agreement, in  the event any amounts payable hereunder would be considered to be
excess parachute payments for purposes of the amount payable following the
occurrence of a  Change of Control  that is treated as a “change in the
ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company for purposes of Code Sections
280G and 4999, those payments that are treated for purposes of Code Section 280G
as being contingent on a “change in the ownership or effective control”  (as
that phrase is used for purposes of Code Section  280G) of the Company will be
reduced, if and to the extent necessary, so that no payments under this
Agreement are treated as excess parachute payments.

 

14.         ACKNOWLEDGEMENTS

 

The Company and Executive each hereby acknowledge and agree as follows:

 

(a)       The covenants, restrictions, agreements and obligations set forth
herein are founded upon valuable consideration, and, with respect to the
covenants, restrictions, agreements and obligations set forth in Sections 7, 8
and 9 hereof, are reasonable in duration, the activities proscribed, and
geographic scope;

 

(b)       In the event of a breach or threatened breach by Executive of any of
the covenants, restrictions, agreements and obligations set forth in Sections 7,
8 or 9 hereof, monetary damages or the other remedies at law that may be
available to  the Company for such breach or threatened breach will be
inadequate and, without prejudice to the Company’s right to pursue any other
remedies at law or in equity available to it for such breach or threatened
breach, including, without limitation, the recovery of damages from Executive,
the Company will be entitled to injunctive relief from a court of competent
jurisdiction or the arbitrator; and

 

(c)       The time period, proscribed activities, and geographical area set
forth in Section 9 hereof are each divisible and separable, and, in the event
that the covenants not to compete contained therein are judicially held invalid
or unenforceable as to such time period, scope of activities, or geographical
area, they will be valid and enforceable to such extent and in such geographical
area(s) and for such time period(s) which the court determines to be reasonable
and enforceable. Executive agrees that in the event any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with the Company in requesting that court to construe the applicable
provision by limiting or reducing it so as to be enforceable to the extent
compatible with the then applicable law. Furthermore, any period of restriction
or covenant herein stated will not include any period of violation or period of
time required for litigation to enforce such restriction or covenant.

 

15.         NOTICES

 

Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:

 

(a)         In the case of the Company, if addressed to it as follows:

 

Streamline Health Solutions, Inc. 1230 Peachtree Street NE

Suite 600

Atlanta, Georgia 30309

Attn: Chief Executive Officer





8

--------------------------------------------------------------------------------

 

 

(b)         In the case of Executive, if addressed to Executive at the most
recent address on file with the Company.

 

Any such notice delivered personally will be deemed to have been received on the
date of such delivery. Any address for the giving of notice hereunder may be
changed by notice in writing.

 

16.         ASSIGNMENT, SUCCESSORS AND ASSIGNS

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” will then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.

 

17.         MODIFICATION

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

18.         SEVERABILITY

 

The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof, and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. If the parties are
unable to reach such agreement, then the provisions will be modified as set
forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.

 

19.         COUNTERPARTS

 

This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts will constitute an original document and such
counterparts, taken together, will constitute one and the same instrument.

 

20.         ENTIRE AGREEMENT

 

This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.

 

21.         DISPUTE RESOLUTION

 

Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), will be submitted to and resolved by arbitration.  The
arbitration will be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. Either party may notify the other party at any
time of the existence of a controversy potentially requiring arbitration by
certified mail, and the parties will attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may file
a written demand for arbitration with the American Arbitration Association. The
place of arbitration will be Atlanta, Georgia.





9

--------------------------------------------------------------------------------

 

 

 

 

 

/s/ TJG

    

/s/ DWS

 

 

 

Initialed by Executive

 

Initialed by the Company

 

22.         GOVERNING LAW; FORUM SELECTION

 

The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in state and federal courts in
Fulton County, Georgia, and waives any objection thereto.

 

23.         CODE SECTION 409A

 

Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits will,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement will, to the extent practicable, be construed in accordance
therewith. Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply will not be permitted unless such deferrals follow Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise
and Executive is determined to be a “specified employee” (as defined under Code
Section 409A), any payment that is deemed to be deferred compensation under Code
Section 409A to be made to the Executive upon a separation from service may not
be made before the date that is six months after Executive’s separation from
service (or death, if earlier). To the extent that Executive becomes subject to
the six-month delay rule, all payments that would have been made to Executive
during the six months following his separation from service that are not
otherwise exempt from Code Section 409A, if any, will be accumulated and paid to
Executive during the seventh month following his separation from service, and
any remaining payments due will be made in their ordinary course as described in
this Agreement. For the purposes herein, the phrase “termination of employment”
or similar phrases will be interpreted in accordance with the term “separation
from service” as defined under Code Section 409A if and to the extent required
under Code Section 409A. Further, (i) in the event that Code Section 409A
requires that any special terms, provisions or conditions be included in this
Agreement, then such terms, provisions and conditions will, to the extent
practicable, be deemed to be made a part of this Agreement, and (ii) terms used
in this Agreement will be construed in accordance with Code Section 409A if and
to the extent required. Further, in the event that this Agreement or any benefit
thereunder will be deemed not to comply with Code Section 409A, then neither the
Company, the Board, the Committee nor its or their designees or agents will be
liable to any participant or other person for actions, decisions or
determinations made in good faith.

 

24.         WITHHOLDING.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as will be required to be withheld
pursuant to any applicable law or regulation.

 

 

[Signature page follows.]





10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

 

 

 

 

 

 

STREAMLINE HEALTH SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ David W. Sides

 

 

 

 

David W. Sides

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Thomas J. Gibson

 

 

 

 

Thomas J. Gibson

 

 

 





11

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”)
DATED AS OF SEPTEMBER 10th, 2018, BETWEEN STREAMLINE
HEALTH SOLUTIONS, INC. AND THOMAS J. GIBSON --
COMPENSATION AND BENEFITS

 

1.           Start Date. Executive’s start date will be September 10th, 2018.

 

2.           Base Salary. Base Salary will be paid at an annualized rate of
$275,000, which will be subject to annual review and adjustment by the Committee
or the Board but will not be reduced below $275,000. Such amounts will be
payable to Executive in accordance with the normal payroll practices of the
Company.

 

3.           Annual Bonus. Target annual bonus and target goals will be set by
the Committee annually and based on a combination of individual and Company
performance. Target annual bonus (prorated for any partial period) will be 40%
of Executive’s then current annual base salary. The annual bonus will be paid
pursuant to such conditions as are established by the Committee and, to the
extent payable under a bonus plan, subject to such terms and conditions as may
be set out in such plan. The annual bonus will, if payable, be paid in cash no
later than March 14 of the fiscal year following the fiscal year during which
Executive’s right to the annual bonus vests.

 

4.           Benefits.  Executive will be eligible to participate in the
Company’s benefit plans on the same terms and conditions as provided for other
Company executives, subject to all terms and conditions of such plans as they
may be amended from time to time and will accrue vacation days and personal days
totaling an aggregate of 21 days per annum prorated for 2018. In each calendar
year starting in 2019, you shall be entitled to accrue vacation days and
personal days totaling an aggregate of 24 days per year.

 

5.           Grant of Restricted Stock.  Executive will receive the following
grants of equity incentives:

 

(a)   An inducement grant of 100,000 restricted stock units (“RSUs”) upon your
hire date referred to in paragraph 1 above. You will also receive an additional
grant of 50,000 RSUs effective February 1st, 2019. The vesting of such RSUs will
be in three substantially equal annual installments over the first three years
of employment.

12

--------------------------------------------------------------------------------